
	
		I
		111th CONGRESS
		2d Session
		H. R. 6123
		IN THE HOUSE OF REPRESENTATIVES
		
			September 14, 2010
			Mr. Walz (for
			 himself, Mr. Miller of Florida,
			 Mr. Bilirakis, and
			 Mr. Pascrell) introduced the following
			 bill; which was referred to the Committee
			 on Veterans’ Affairs
		
		A BILL
		To amend title 38, United States Code, to improve the
		  provision of rehabilitative services for veterans with traumatic brain injury,
		  and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Veterans’ Traumatic Brain Injury
			 Rehabilitative Services’ Improvements Act of 2010.
		2.Rehabilitative
			 services for veterans with traumatic brain injury
			(a)Rehabilitation
			 plans and servicesSection 1710C of title 38, United States Code,
			 is amended—
				(1)in subsection
			 (a)(1), by inserting before the semicolon the following: with the goal
			 of maximizing the individual’s independence and quality of life;
				(2)in subsection
			 (b)—
					(A)in paragraph
			 (1)—
						(i)by
			 inserting after improving the following: (and sustaining
			 improvement in);
						(ii)by
			 inserting behavioral, after cognitive;
						(iii)by
			 inserting and mental health after functioning;
			 and
						(iv)by
			 inserting , quality of life, after independence;
						(B)in paragraph (2),
			 by inserting rehabilitative services and before
			 rehabilitative components; and
					(C)in paragraph
			 (3)—
						(i)by
			 striking treatments the first place it appears and inserting
			 services; and
						(ii)by
			 striking treatments and the second place it appears; and
						(3)by adding at the
			 end the following new subsection:
					
						(h)For purposes of
				this section, and sections 1710D and 1710E of this title, the term
				rehabilitative services includes—
							(1)rehabilitative
				services, as defined in section 1701(8) of this title;
							(2)services (which
				may be of ongoing duration) to sustain, and prevent loss of, functional gains
				that have been achieved; and
							(3)any other services
				or supports that may contribute to maximizing an individual’s independence and
				quality of life.
							
				(b)ProgramSection
			 1710D(a) of title 38, United States Code, is amended—
				(1)by inserting
			 and rehabilitative services after long-term care;
			 and
				(2)by striking
			 treatment.
				(c)Cooperative
			 agreementsSection 1710E(a) of title 38, United States Code, is
			 amended by inserting , including rehabilitative services, after
			 medical services.
			
